DETAILED ACTION
This communication is in responsive to amendment for Application 16/745905 filed on 6/21/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1, 3-10, 12-18 are presented for examination.

IDS filed on 3/17/2022 has been considered and approved. 

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/21/2022 has been entered.

Response to Arguments
5.	Examiner statements in the mailed Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 
Applicant’s arguments in the amendment filed on 6/21/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-18 have been considered and found unpersuasive.
Applicant argues that the data in the cited art depends on each other unlike the amended claim (Remarks p. 11-12). 
Examiner disagrees because the claim language does not exclude either dataset from being used to determine the data. Also, there is no real distinction between sensor dataset and beacon dataset in the claim because 1) the claim calls the beacon dataset and sensor dataset are both datasets associated with the beacon dataset. The distinction is not real because both datasets are associated with the beacon dataset. For example, same patient’s information is always used to determine all the methods in Fig. 3 which means that the beacon dataset of that patient is used and based on that information the method in Fig. 3 processed.  
Despite that, the cited art still teaches that one dataset is used for deriving confidence level. For example, Fig. 3 illustrate that system data 14 is different than physiological data 106 and the calculation is based on either one of them or both. See Fig. 3 & ¶0040-¶0044; e.g. Fig. 3 step 104; collect system data “beacon dataset,” then in step 108 & ¶0041; system data is used for deriving association criteria values. For example, determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Note that in some embodiments only physiological data-based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle.  These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles.
Moreover, the processor may operate in conjunction with the determined association confidence levels for each of the peripheral electronic devices that acquire the physiological data and only produces a control signal 52 in order to initiate the delivery of the automated therapy if the association confidence levels for the peripheral electronic devices that acquired the physiological data that resulted in initiation of the automated therapy indicate a high confidence level in being associated with the monitored patient who will receive the automated therapy. In such embodiment, this safety feature helps to ensure that if a peripheral electronic device becomes connected to an alternative patient then the monitored patient, that alternative patient's physiological parameters do not result in the delivery of an automated therapeutic response to the wrong patient. See ¶0027. 

Applicant argues that the cited art does not teach then claim 2 limitation “the step of determining whether to receive the sensor dataset...electronic device before” (Remarks p. 13-15). Examiner disagrees because the cited art still teaches the claimed limitation. 
In an attempt to distinguish the cited art, applicants bring in examples from the specification e.g. A1 is received then B1 is received. However, this is rejected because the claims are much broader than the example. 
For example, the claim merely decide on whether to receive the dataset or not. The cited art expressly states that the dataset is received periodically where an automated system applies the correct therapeutic procedures accordingly. The art then expressly states that the system will make sure that the association level is applies to the correct set of information and the correct patient. Imagine if the cited art teaches otherwise where the wrong set of information is used or the wrong patient? On of ordinary skill in the art realizes that then claim 2 is obvious from the cited paragraphs. See below for more details in the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grubis US 2015/0119651 A1 in view of Yokoo US 2014/0112315 A1. 
Regarding Claims 1 and 10, Grubis teaches a method for data transmission between a sensor device and an electronic device (Fig. 1 & ¶0013-¶0017; processor 12 “electronic device” communicate with a plurality of peripheral electronic devices 16 e.g. sensor 24 “sensor device” via hub 14), comprising steps of: 
broadcasting, by the sensor device, a beacon dataset and a sensor dataset that is associated with the beacon dataset (Fig. 1 & ¶0016-¶0020; the sensors of the peripheral electronic devices transmit physiological parameter of patient 26 “sensor dataset” to processor 12. Also, combinations of association criteria as may be used depending upon the patient, the peripheral electronic devices used, or the patient diagnosis, etc., and/or a weight or priority assigned to one or more of the association criteria “beacon dataset” in association with each peripheral device/sensor is transmitted to processor 12, see Fig. 3 step 104 & ¶0036. Also note that 104 and 106 steps in Fig. 3 are separate steps), the sensor dataset being generated by the sensor device and including data detected by the sensor device (¶0016, ¶0030 & Fig. 1. Also see Fig. 3, ¶0029-¶0030 & ¶0037-¶0042; device 54/sensor 62 “the sensor device” transmit or broadcast information including physiological parameters from a patient “sensor dataset” and association criteria values derived from the physiological data “beacon dataset”); 
in receipt of the beacon dataset, determining, by the electronic device, whether to receive the sensor dataset associated with the beacon dataset (Fig. 3 & ¶0040-¶0044; e.g. Fig. 3 step 104; collect system data “beacon dataset,” then in step 108 & ¶0041; system data is used for deriving association criteria values. For example, determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Note that in some embodiments only physiological data based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle.  These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles. 
Moreover, this limitation is obvious because the system will make sure that the monitored patient information is acquired and not a different one. For example, the processor may operate in conjunction with the determined association confidence levels for each of the peripheral electronic devices that acquire the physiological data and only produces a control signal 52 in order to initiate the delivery of the automated therapy if the association confidence levels for the peripheral electronic devices that acquired the physiological data that resulted in initiation of the automated therapy indicate a high confidence level in being associated with the monitored patient who will receive the automated therapy. In such embodiment, this safety feature helps to ensure that if a peripheral electronic device becomes connected to an alternative patient then the monitored patient, that alternative patient's physiological parameters do not result in the delivery of an automated therapeutic response to the wrong patient. See ¶0027); 
and determining, by the electronic device, whether to receive the sensor dataset based on one of the beacon data (this limitation is obvious because the system will make sure that the monitored patient information is acquired and not a different one. For example, the processor may operate in conjunction with the determined association confidence levels for each of the peripheral electronic devices that acquire the physiological data and only produces a control signal 52 in order to initiate the delivery of the automated therapy if the association confidence levels for the peripheral electronic devices that acquired the physiological data that resulted in initiation of the automated therapy indicate a high confidence level in being associated with the monitored patient who will receive the automated therapy. In such embodiment, this safety feature helps to ensure that if a peripheral electronic device becomes connected to an alternative patient then the monitored patient, that alternative patient's physiological parameters do not result in the delivery of an automated therapeutic response to the wrong patient. See ¶0027. 
Also, see Fig. 3 & ¶0042-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Note that in some embodiments only physiological data based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle.  These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles); 
when it is determined to receive the sensor dataset associated with the beacon dataset (¶0027; as stated above, this limitation is obvious and also see Fig. 3 & ¶0027, ¶0040-¶0044; determine association confidence level based on weight association criteria where once an association confidence level has been calculated at 112 this previously calculated association confidence level may be used at 114 as another association criteria is weighted and incorporated back into the method 100. Note that in some embodiments only physiological data based association criteria may be used while in other embodiments a combination of association criteria based upon system data and physiological data may be used.  It is possible that the number of association criteria changes and the weighting criteria changes during a single device-patient association session.  As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle.  These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles), 
wherein: the step of broadcasting a beacon dataset and a sensor dataset is to periodically broadcast the beacon dataset and the sensor dataset (Fig. 3 & ¶0042; As will be discussed in further detail herein, embodiments of the method 100 may be repeated periodically in order to produce an updated evaluation of the association between the peripheral electronic devices and the monitored patient and the weighting of the association criteria may change from cycle to cycle. These changes may be due to the addition or subtraction of peripheral electronic devices, length of time elapsing between evaluation cycles);
the step of determining whether to receive the sensor dataset associated with the beacon dataset includes determining whether the beacon dataset has been by the electronic device received before, and determining to receive the sensor dataset associated with the beacon dataset when it is determined that the beacon dataset has not been received by the electronic device before (Fig. 3 & ¶0040-¶0044 & ¶055-¶0067; this limitation is obvious from ¶0055-¶0067 automated process because the system is monitoring a patient as in Fig. 1. The system then will take automated actions based on the physiological data “sensor dataset” for the monitored patient according to associated criteria “beacon dataset” at a periodic time period including the patient information. In other words, the system has to determine the correct patient information “beacon dataset” (¶0027) in order to apply the automated process to the physiological data acquired. The information will not be duplicate according to ¶0055-¶0067 which means that the system will determine whether the dataset has been received or not, otherwise, the wrong action will be applied to patient’s information including physiological information).
Grubis does not expressly teach operating, by the electronic device, in a scan mode so as to receive the sensor dataset associated with the beacon dataset.
	
Yokoo teaches operating, by the electronic device, in a scan mode so as to receive the sensor dataset associated with the beacon dataset (¶0065-¶0072, ¶0089-¶0091 & Fig. 12; switching to a communication mode when data from different sensors deemed urgent or semi urgent).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yokoo into the system of Grubis e.g. switching between modes to receive data in order to reduce power consumption (¶0065). Utilizing such teachings enable the system to achieve immediate support upon urgency e.g. effective to enable the device to frequently receive data and wait to receive urgent data for a node on a priority basis which is an improvement to communication when data is unexpectedly generated in a node other than scheduled nodes where the node in which the data is generated may not communicate with the device and it is difficult to achieve immediate support (¶0027-¶0028). 

Regarding Claim 7, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches further comprising storing the sensor dataset by the electronic device (¶0054).

Regarding Claim 8, Grubis in view of Yokoo teach the method of Claim 1, Yokoo further teaches further comprising: when it is determined not to receive the sensor dataset associated with the beacon dataset, the electronic device operating in a standby mode (Yokoo in ¶0065-¶0072, ¶0089-¶0091 & Fig. 12; switching to a communication mode when data from different sensors deemed urgent or semi urgent which implies that already received data is not urgent).
See above reasons for combining the cited art.

Regarding Claim 9, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches wherein: the sensor dataset includes at least two most recent detected values of a physiologic parameter associated with a test subject (¶0037-¶0044), and at least two time instances associated respectively with the at least two most recent detected values of the physiologic parameter (¶0037-¶0044; implied), each of the time instances indicating a time instance at which the respective one of the at least two most recent detected values of the physiologic parameter was obtained (¶0037-¶0044; implied).

	Claims 10 and 16-18 are substantially similar to the above claims, thus the same rationale applies. 

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grubis in view of Yokoo and further in view of Carstens et al. (hereinafter Carstens) US 2016/0269168 A1. 

Claims 3-5 are known in the art because they recites the well-known AES encryption and encryption algorithm. Instant specification states that AES decrypting algorithm is being used, see ¶0040. The AES algorithm was not invented by the applicants and is known in the art. Despite that, Examiner still cites to additional art for support. 
 	Regarding Claim 3, Grubis in view of Yokoo teach the method of Claim 1, Grubis further teaches further comprising, prior to the step of broadcasting, steps of: 
establishing, by the electronic device, a preliminary connection between the sensor device and the electronic device (Fig. 3 & ¶0035; each device/sensor register); 
However, Grubis in view of Yokoo does not expressly teach obtaining, by the sensor device, an encryption key from the electronic device; 
and encrypting, by the sensor device, the sensor dataset using the encryption key.
Carstens teaches obtaining, by the sensor device, an encryption key from the electronic device (¶0056-¶0070; AES is used for authentication where a encryption key is generated e.g.  generate asymmetric key pair between second and first apparatus); 
and encrypting, by the sensor device, the sensor dataset using the encryption key (¶0056-¶0070; AES is used for authentication where a encryption key is generated e.g.  generate asymmetric key pair between second and first apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Carstens into the system of Grubis in view of Yokoo in order to determine whether a synchronization can be performed on the basis of temporal information communicated by the second apparatus and for a check to determine whether a piece of access authorization information communicated from the second apparatus to the first apparatus authorizes access to the first apparatus or an apparatus associated therewith (¶0056).

Regarding Claim 4, Grubis in view of Yokoo and Carstens teach the method of Claim 3, Carstens further teaches further comprising the following steps of:
 transmitting, by the electronic device to the sensor device, an encrypted first key that was created by encrypting a first key using an encrypting algorithm (¶0056-¶0070; third key is used at the time of a check on the authenticity of the second apparatus); 
decrypting, by the sensor device, the encrypted first key using a decrypting algorithm to obtain a second key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 
encrypting, by the sensor device, the second key using the encrypting algorithm to obtain an encrypted second key, and transmitting the encrypted second key to the electronic device (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 
decrypting, by the electronic device, the encrypted second key using the decrypting algorithm to obtain a third key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 
comparing, by the electronic device, the third key and the first key (¶0056-¶0070; symmetric key pair is used meaning that both when compared are identical); 
and when it is determined that the third key is identical to the first key, determining, by the electronic device, that the sensor device has obtained the encryption key (¶0056-¶0070; keys are compared and apparatus are authenticated e.g. the key pair formed by the third and fourth keys is a symmetric key pair.  The symmetric key pair then comprises the same key twice, for example an AES key, e.g. an AES-128 key.  As in the case of an asymmetric key pair, the check information can be generated by means of encryption of the access authorization parameters or of a hash value therefrom using the third key (in the second apparatus).  The check is then performed by decrypting the communicated check information using the fourth key (which is identical to the third) and comparing the result with either the communicated temporal information or a hash value for the communicated temporal information, generated locally according to the same algorithm.  If there is a match, the authenticity of the temporal information (and hence the authenticity of the second apparatus that has communicated the temporal information and the check information) and the integrity of the temporal information are assumed).

Regarding Claim 5, Grubis in view of Yokoo and Carstens teach the method of Claim 4, Carstens further teaches further comprising the following steps of: 
terminating, by the electronic device, the preliminary connection between the sensor device and the electronic device after determining that the sensor device has obtained the first key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples); 
encrypting, by the sensor device, the sensor dataset using the second key serving as the encryption key (¶0056-¶0070; the key pair may be a symmetric key pair, which means that the first key and the second key are identical.  Encryption and decryption using such symmetric keys can be performed according to the Advanced Encryption Standard (AES), DES (Data Encryption Standard), Data Encryption Algorithm (DEA), Triple-DES, IDEA (International Data Encryption Algorithm) or Blowfish methods, for example, to cite just a few examples);
and decrypting, by the electronic device, the sensor dataset using the first key serving as the decrypting key (¶0056-¶0070; the first key may be stored on a third apparatus, wherein the third apparatus generates the information that comprises at least the fourth key encrypted using the first key and communicates this information and the third key to the second apparatus.  By way of example, the third apparatus can also generate the third key and the fourth key, for example afresh on a daily basis, so that every day other third and fourth keys are obtained.  By way of example, the third apparatus may be an access authorization generation apparatus, particularly a server, that generates access authorization information and communicates it to the second apparatus, so that the second apparatus can use this access authorization information to gain access to the first apparatus or to an apparatus associated therewith).

Regarding Claim 6, Grubis in view of Yokoo and Carstens teach the method of Claim 4, Carstens further teaches the electronic device communicating with a server via a network, the server storing a user profile associated with a user of the electronic device, the user profile including account information of the user, the method further comprising: transmitting, by the electronic device, the first key to the server, so as to enable the server to associate the first key with the user profile (¶0056-¶0070; the first key may be stored on a third apparatus, wherein the third apparatus generates the information that comprises at least the fourth key encrypted using the first key and communicates this information and the third key to the second apparatus.  By way of example, the third apparatus can also generate the third key and the fourth key. By way of example, the third apparatus may be an access authorization generation apparatus, particularly a server, that generates access authorization information and communicates it to the second apparatus, so that the second apparatus can use this access authorization information to gain access to the first apparatus or to an apparatus associated therewith).

	Claims 12-15 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455